UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2013 Item 1. Report to Stockholders. Olstein All Cap Value Fund Olstein Strategic Opportunities Fund ANNUAL REPORT JUNE 30, 2013 The Olstein Funds CONTENTS 3 Olstein All Cap Value Fund 31 Olstein Strategic Opportunities Fund 54 Combined Notes to Financial Statements 64 Report of Independent Registered Public Accounting Firm 65 Additional Information 2 OLSTEIN ALL CAP VALUE FUND 4 Letter to Shareholders 15 Expense Example 17 Schedule of Investments 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statements of Changes in Net Assets 28 Financial Highlights OLSTEIN ALL CAP VALUE FUND 3 OLSTEIN ALL CAP VALUE FUND Letter to Shareholders DEAR FELLOW SHAREHOLDERS: For the fiscal year ended June 30, 2013, Class C shares of the Olstein All Cap Value Fund appreciated 24.66%, compared to total returns of 20.60% and 21.46% for the S&P 500® Index and the Russell 3000® Index, respectively. Our Leaders The stocks which contributed positively to performance for the twelve month reporting period include: Constellation Brands, Spirit Airlines, Delta Airlines, Cisco Systems and Harman International.Constellation Brands has been in the portfolio since March 2010.We invested heavily in the company throughout 2010 and opportunistically since then with purchases as recent as February 2013.We have also sold a significant quantity of the stock during this holding period as the price reached our valuation range.Over this holding period, we have had an average cost of just over $18 per share and an average sale price just over $33 per share.Constellation Brands was added to the portfolio, as we wrote in our March 31, 2010 letter to shareholders, after management drastically shifted the company’s strategic emphasis from an aggressive ‘growth-at-any-cost’ acquisitions strategy to focus instead on operating efficiency and returns on invested capital.We believe our thesis for Constellation Brands has played out fairly well and that, by forgoing top-line revenue growth in favor of a more solid strategic footing, the company has been in a fundamentally better position to reap the benefits of an improving macroeconomic environment. The performance data quoted represents past performance and does not guarantee future results.The Olstein All Cap Value Fund’s Class C average annual return for the one-year, five-year, and ten-year periods ended 6/30/2013, assuming reinvestment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC during the one-year period, was 23.66%, 7.16%, and 6.09%, respectively.Per the Fund’s prospectus dated 10/31/12, the expense ratio for the Olstein All Cap Value Fund Class C was 2.32%.Performance and expense ratios for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end please go to our website at www.olsteinfunds.com. OLSTEIN ALL CAP VALUE FUND 4 Delta Airlines provided us a similar situation where a new management team has led a radical shift in the way the company approaches its business.Responding to a sharp drop in air travel combined with rising fuel prices, the company’s new management has focused on paying down debt, selective expansion, a rational approach to managing capacity by route, and revenue/cost synergies.Spirit Airlines is an ultra-low cost airline creating a new niche market using a proven business model (similar to Ryanair in Europe) to drive revenue and earnings growth.Spirit’s management is motivated by profits, not by market share, and its extremely low fares provide a tremendous competitive advantage to attract budget-minded travelers as air travel has become more expensive. We believe Cisco Systems has nimbly positioned itself to benefit from the macro trends driving increased bandwidth usage due to the consumption of more video.Cisco supplies networks, corporations and consumers with technology that allows each to satisfy their increasing need for more data, faster and seamlessly.We believe that Cisco is well positioned for the long-term by investing in growing technologies, such as telepresence, the data center, the cloud and video.Additionally, strong growth in these areas should also drive increased demand for Cisco’s core switches and routers.Harman International Industries is another long-time holding that has performed extremely well over the course of the Fund’s fiscal year, mostly due to accelerating auto sales.Harman designs, manufactures and markets a wide range of audio and infotainment products for the automotive, consumer and professional markets.As of the close of the fiscal year, the Fund continued to hold the common stock of each of Constellation Brands, Delta Airlines, Spirit Airlines, Cisco Systems and Harman International Industries in its portfolio. Our Laggards Laggards during the twelve month reporting period include: Xerox Corp., Intel, Western Union, Dolby Laboratories and Sealed Air Corp.The Fund eliminated its position in Xerox Corp. in October 2012 as we questioned the amount of sustainable free cash flow the company was likely to generate from operations as it transitioned from a printing business to a broader services company.The Fund eliminated its position in Western Union in October 2012 as we expected a new pricing structure in its consumer business to have a substantial negative impact on earnings.We eliminated our position in Dolby Laboratories in November 2012 as we questioned the company’s ability to capture profitable revenue streams from new mobile platforms and a shrinking PC market.The Fund also eliminated its position in Sealed Air Corp. due to a decline in the company’s core business following an ill-timed acquisition.As of the close of the fiscal year, the Fund continues to hold Intel Corporation. OLSTEIN ALL CAP VALUE FUND 5 FACTORS AFFECTING PERFORMANCE For the fiscal year, several factors contributed to the Fund’s outperformance of the S&P 500® Index including overweight allocations to the Consumer Discretionary, Industrials, and Materials sectors, combined with underweight allocation to the Information Technology sector.Stock selection within the Consumer Discretionary, Consumer Staples and Industrials sectors also contributed to the Fund’s outperformance of the S&P 500® Index during the fiscal year. MARKET OUTLOOK AND OUR STRATEGY As cited in the opening paragraph of this letter, the Fund and U.S. equity markets delivered strong returns over the course of the Fund’s fiscal year with both the Dow Jones Industrial Average and S&P 500 indices reaching record highs in mid-May.While a greatly improved economy, with significant progress in the housing and automobile sectors and employment market, has driven the market’s performance over the past twelve months, we also recognize that the Federal Reserve’s extraordinary monetary stimulus over the past four years has contributed substantially to the market’s strong rebound from its March 2009 lows.Towards the end of the Fund’s fiscal year on June 19, 2013, Ben Bernanke signaled that, as a result of the improvements in the economy, the Federal Reserve would begin the long process of reducing its extraordinary monetary stimulus program. While investors may have had a negative reaction to this news, we expect that, after an initial period of digesting the Fed’s decision regarding monetary stimulus, equities will not only become the investment of choice going forward (at the expense of fixed income investments), but that investors will favor the equities of financially strong companies with stable or growing free cash flow.Reacting to the Fed’s recent announcement, many analysts, investors and press remain too focused on short-term market movements at the expense of understanding those factors important to long-term company valuations. Against the improving economic backdrop which has motivated the Fed’s announcement, we believe investors can find viable opportunities by focusing on three primary, company-specific factors: (1) a commitment to maintain a strong financial position as evidenced by a solid balance sheet; (2) an ability to generate sustainable free cash flow; and (3) management that intelligently deploys cash balances and free cash flow from operations to increase returns to shareholders.We further believe that by prioritizing these company-specific factors we will continue to invest in companies that are positioned to compete more advantageously as economic growth accelerates. OLSTEIN ALL CAP VALUE FUND 6 PORTFOLIO REVIEW We continue to focus on how individual companies have adapted their expectations, strategic plans and operations to recent bumpy economic conditions and how they have managed their assets to deliver future earnings to investors as the recovery accelerates.Our current portfolio consists of companies that we believe have a sustainable competitive advantage, discernible balance sheet strength, a management team that emphasizes decisions based on cost of capital calculations and deploys free cash flow to create shareholder value. At June 30, 2013, the Olstein All Cap Value Fund portfolio consisted of 101 holdings with an average weighted market capitalization of $45.72 billion.During the reporting period, the Fund initiated positions in 35 companies and strategically added to positions in 8 companies.Over the same time period, the Fund eliminated its holdings in 15 companies and strategically decreased its holdings in another 26 companies.Positions initiated during the last fiscal year include: Abbott Laboratories, Alaska Air Group, Big Lots Inc., CR Bard, Inc., Charles River Laboratories, Cintas Corp., City National Corp., Coach, Inc., Deere & Co., Delphi Automotive, Diebold Inc., eBay, Ethan Allen Interiors, Express Inc., Fairway Group Holdings, Franklin Resources Inc., General Motors, Hormel Foods, JM Smucker Co., Kohl’s Corp., Micros Systems, NCR Corp., Quest Diagnostics, Regal-Beloit Corp., Ross Stores, Smith & Wesson Holding Corp., Sysco Corp., Teradata Corp., Thor Industries, Towers Watson & Co., United Technologies Corp., Vishay Intertechnology, Vitamin Shoppe, Xylem Inc., and Zoetis Inc.Positions eliminated during the past twelve months include: Accenture, Blackrock Inc., ConocoPhillips, Dolby Laboratories, Freeport McMoran Copper & Gold, Hanesbrands, Inc., Home Depot, Inc., Life Technologies Corp., Nike Inc., Sealed Air Corp, Snap-on Inc., Thermo Fisher Scientific, Tyco International, Western Union and Xerox Corp. VALUING GROWTH INITIATIVES BY FOCUSING ON THE BOTTOM LINE In our last letter to shareholders, we discussed our belief that as the economic recovery accelerates, companies that deploy their excess cash intelligently are likely to reward their shareholders with above-average returns on their investment.For the best run companies, the intelligent use of cash can create a substantial strategic advantage during a period of positive economic acceleration.For many companies, there is a compelling logic for increasing levels of investment in existing operations specifically to enhance productivity or replace existing equipment and machinery with more innovative technologies that ultimately enhance investor returns.Certain companies may spend their cash on strategic value-added acquisitions that improve their competitive position- OLSTEIN ALL CAP VALUE FUND 7 ing, increase market share, or expand their product offerings.Similarly, other companies may undertake and heavily invest in strategic growth initiatives pursuing top-line revenue growth from current and/or promising markets. While we have discussed at various times in the past our approach to assessing the value of productivity initiatives and value-added acquisitions, much of our previous discussion regarding strategic growth initiatives centered on failed initiatives that necessitated a change in strategy or turnaround (see our December 31, 2006 shareholder letter, Investing in Corporate Turnarounds).In this letter, we thought it would be helpful to discuss our approach to assessing a company’s strategic growth initiatives and explain our process and the unique challenges we face when assessing the likely impact of such initiatives on future free cash flow. AVOIDING THE GROWTH TRAP We find many companies, after years of anemic or stagnant growth, especially during a recession and bumpy economic recovery, announce ambitious growth plans to achieve top-line revenue growth.Such growth initiatives usually center on one or more of the following strategies: (1) targeting rapidly expanding markets, (2) targeting adjacent markets to leverage a company’s core capabilities, (3) launching new products or new lines of business, or (4) pursuing significant market share expansion at the expense of competitors.In many instances, these strategic initiatives require significant multi-year capital expenditures with the expectation that the overall economy will deliver the expected results. Many companies, obsessed with Wall Street’s perception of their growth rate or seeking a premium earnings multiple relative to their peers, pursue growth initiatives that ultimately disappoint.Over the years, we have described overly ambitious (and often failed) initiatives that companies have pursued - usually in response to Wall Street’s mania for growth - as the product of a “profitless growth” or “growth at all costs” mentality.In simple terms, not all revenue growth creates long term value and is beneficial to shareholders.Assessing the value of a company’s growth plans is particularly challenging and complicated not only by the market’s reaction to such announcements, but also by the potential for disappointing investment returns.When analyzing and assessing the impact of a company’s growth initiatives on future free cash flow, we focus on several important factors rooted in our value investing philosophy. VALUING GROWTH – A VALUE INVESTOR’S PERSPECTIVE Unlike investors who focus solely on operating earnings to value a company, we base our valuations on a conservative estimate of a company’s future free cash flow.Our valuation approach allows us to focus primarily on a compa- OLSTEIN ALL CAP VALUE FUND 8 ny’s cash productivity and compare it to reported earnings and then make necessary accounting adjustments to reflect the economic reality of the underlying business.Reliable estimates of future free cash flow require us to develop a thorough understanding of all sources of the company’s revenue and the costs associated with generating that revenue. More importantly, in addition to understanding the sources of revenues (by business line, product line, geographic market, etc.), we also focus on the customers behind those revenue streams since each customer base is usually characterized by a unique cost structure.Thus, it is extremely important for us to understand the mix of a company’s revenue streams and the costs of achieving those revenues.What percentage of revenues comes from the existing customer base and what percentage of revenues comes from market share gains at the expense of competitors?What percentage of sales comes from mature or maturing markets and from rapidly expanding markets with significant growth potential?What revenues are attributable to new lines of business or moves into related markets that leverage core product capabilities?Understanding the revenue mix and linking the costs of generating those revenues to the appropriate revenue streams establishes a clearer picture of which growth initiatives are profitable and which elements of the company’s business model or strategic plan are likely to erode shareholder value. A VIABLE GROWTH STRATEGY When we evaluate the potential of a company’s growth plans, we put management’s revenue growth ambitions in perspective through further analysis that focuses on what we identify as the necessary conditions for success and the effective execution of the stated strategy. Conditions for Success:For us, it is imperative that management has reasonably estimated the revenue potential of its growth initiatives.We measure such ‘reasonableness’ by testing the market demand projections underlying the initiative against the overall economic environment, industry-wide trends, specific industry benchmarks, the competitive environment and, finally, through extensive scenario analysis.It is also important that management has made a clear compelling case for the growth strategy as well as the required investment to achieve its stated objectives.In addition, projected investment returns must be realistic and high enough to justify the risks entailed in making the investment.Management must clearly communicate the vision underlying the initiative, how the initiative and its costs integrate with the company’s short- and long-range strategic plans and the time period required to achieve desired results. OLSTEIN ALL CAP VALUE FUND 9 Effective Execution: Years of experience conducting in-depth analysis of company financial statements, footnotes, public filings, and company announcements has taught us that effective execution of strategic plans boils down to two important factors – accountability and returns to shareholders.Accountability instills discipline and helps align management’s objectives with shareholders’ interests.Whether a company’s strategy for growth is driven by ongoing innovation, aggressive pursuit of high growth markets, or a thoughtful mergers & acquisition strategy, we measure the effectiveness of a company’s growth initiatives through our value-oriented criteria including: the impact on revenues and profit, expected returns vs. actual returns, returns on invested capital and the stability and sustainability of free cash flow.It is also important for us that any growth initiative not only achieve or exceed its targeted revenue growth but that the resulting free cash flow ultimately benefits shareholders through the intelligent use of the proceeds generated.For us, intelligent uses of free cash flow include share repurchases, dividend increases, reduced debt levels and/or thoughtful reinvestment in the company’s operations. From our perspective as value investors focused on free cash flow, we are always aware that growth consumes significant amounts of cash.Management missteps, faulty projections, misaligned incentives, and faulty execution can all work against the best laid plans.To mitigate some of the risks associated with investing in companies with ambitious growth plans, we tend to favor high-quality businesses that effectively exploit distinct competitive advantages to achieve above-average revenue growth, sustainable free cash flow, and high returns on equity even when faced with a challenging economic environment.We believe that companies that simultaneously focus on growth and returns on capital are the companies that create meaningful shareholder value over time.In conclusion, we believe superior investment opportunities are found in companies that generate sustainable excess cash flow; that are led by management who use that excess cash in ways that should increase shareholder value and that we can buy at a significant discount to our determination of intrinsic value. We value your trust and remind you that our money is invested alongside yours. Sincerely, Robert A. Olstein Eric Heyman Chairman and Chief Investment Officer Co-Portfolio Manager OLSTEIN ALL CAP VALUE FUND 10 The following chart illustrates the growth, on a quarterly basis, of a hypothetical $10,000 investment made in the Olstein All Cap Value Fund’s Class C share at the Olstein All Cap Value Fund’s inception date of September 21, 1995 (with dividends and capital gain distributions reinvested but no deduction of taxes on reinvested distributions—see important disclosures below): Value of Shares Owned, Value of Shares Owned, If Initial Investment If Initial Investment Date was $10,000 Date was $10,000 9/21/95 9/30/04 9/30/95 12/31/04 12/31/95 3/31/05 3/31/96 6/30/05 6/30/96 9/30/05 9/30/96 12/31/05 12/31/96 3/31/06 3/31/97 6/30/06 6/30/97 9/30/06 9/30/97 12/31/06 12/31/97 3/31/07 3/31/98 6/30/07 6/30/98 9/30/07 9/30/98 12/31/07 12/31/98 3/31/08 3/31/99 6/30/08 6/30/99 9/30/08 9/30/99 12/31/08 12/31/99 3/31/09 3/31/00 6/30/09 6/30/00 9/30/09 9/30/00 12/31/09 12/31/00 03/31/10 3/31/01 06/30/10 6/30/01 09/30/10 9/30/01 12/31/10 12/31/01 03/31/11 3/31/02 06/30/11 6/30/02 09/30/11 9/30/02 12/31/11 12/31/02 3/31/12 3/31/03 6/30/12 6/30/03 9/30/12 9/30/03 12/31/12 12/31/03 3/31/13 3/31/04 6/30/13 6/30/04 Details: The performance data quoted represents past performance and does not guarantee future results.The Olstein All Cap Value Fund’s Class C average annual return for the one-year, five-year, and ten-year periods ended 6/30/2013, assuming reinvest- OLSTEIN ALL CAP VALUE FUND 11 ment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC during the one-year period, was 23.66%, 7.16%, and 6.09%, respectively.Per the Fund’s prospectus dated 10/31/12, the expense ratio for the Olstein All Cap Value Fund Class C was 2.32%.Performance and expense ratios for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end, please go to our website at www.olsteinfunds.com. The above represents opinion, and is not intended to be a forecast of future events, a guarantee of future results, or investment advice.The references to securities are not buy or sell recommendations, but are intended to be descriptive examples of the Fund’s investment philosophy and are subject to change.Do not make investments based on the securities referenced above.For a complete listing of the Fund’s holdings, refer to Schedule of Investments starting on page 17.This information should be preceded or accompanied by a current prospectus, which contains more complete information, including investment objectives, risks, charges and expenses of The Olstein Funds and should be read carefully before investing.A current prospectus may be obtained by calling (800) 799-2113 or visiting The Olstein Funds’ website at www.olsteinfunds.com. The Olstein Funds follow a value-oriented investment approach.However, a particular value stock may not increase in price as the Investment Manager anticipates and may actually decline in price if other investors fail to recognize the stock’s value or if a catalyst that the Investment Manager believes will increase the price of the stock does not occur or does not affect the price of the stock in the manner or to the degree that the Investment Manager anticipated.Also, the Investment Manager’s calculation of a stock’s private market value involves estimates of future cash flow which may prove to be incorrect and, therefore, could result in sales of the stock at prices lower than the Fund’s original purchase price. The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that includes a representative sample of 500 leading companies in leading industries of the U.S. economy and is considered to represent the U.S. stock market performance in general.The Russell 3000® Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization, and represents approximately 98% of the investable U.S. equity market.Investors cannot actually make investments in either index. Not FDIC insured – Not bank-guaranteed – May lose value Distributed by Olstein Capital Management, L.P. –Member FINRA OLSTEIN ALL CAP VALUE FUND 12 Comparison of the Change in Value of a Hypothetical $10,000 Investment from the Fund’s Class C for the past 10 years through the Fiscal Year End of 6/30/13.The line chart does not reflect any applicable Contingent Deferred Sales Charge.The returns listed in the table do not reflect the deduction of taxes on reinvested dividends. Average Annual Total Return 1 Year 5 Year 10 Year 15 Year Inception(4) Olstein All Cap Value – Class C(1) 23.66% 7.16% 6.09% 7.78% 10.26% Russell 3000® Index(2) 21.46% 7.25% 7.81% 4.74% 7.96% S&P 500® Index(3) 20.60% 7.01% 7.30% 4.24% 7.84% Assumes reinvestment of dividends and capital gains.Also includes all expenses at the end of each period and assumes the deduction of the appropriate CDSC as if an investor had redeemed at the end of the one year period, and thus represents a “net return.”The CDSC is based on the lesser of the original purchase price and the value of such shares at the time of redemption.Past performance is not necessarily indicative of future results.Investment returns and principal values may fluctuate, so that, when redeemed, shares may be worth more or less than their original cost. The Russell 3000® Index reflects the broad U.S. equity universe and represents approximately 98% of the U.S. market.Russell 3000® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investments in the index, and thus represents a “gross return.” S&P 500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investment in the index, and thus represents a “gross return.” Commenced operations on September 21, 1995. On April 29, 2004, the Fund’s Board approved changing the Fund’s fiscal year-end to June 30. OLSTEIN ALL CAP VALUE FUND 13 Comparison of the Change in Value of a Hypothetical $10,000 Investment from the Fund’s Adviser Class for the past 10 years through the Fiscal Year End of 6/30/13.The returns listed in the table do not reflect the deduction of taxes on reinvested dividends. Average Annual Total Return 1 Year 5 Year 10 Year Inception(4) Olstein All Cap Value – Adviser(1) 25.61% 7.97% 6.89% 7.06% Russell 3000® Index(2) 21.46% 7.25% 7.81% 4.16% S&P 500® Index(3) 20.60% 7.01% 7.30% 3.42% Assumes reinvestment of dividends and capital gains.Also includes all expenses for each period and thus represents a “net return”.Past performance is not necessarily indicative of future results.Investment returns and principal values may fluctuate, so that, when redeemed, shares may be worth more or less than their original cost. The Russell 3000® Index reflects the broad U.S. equity universe and represents approximately 98% of the U.S. market.Russell 3000® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investments in the index, and thus represents a “gross return”. S&P 500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investment in the index, and thus represents a “gross return.” Commenced operations on September 21, 1999. On April 29, 2004, the Fund’s Board approved changing the Fund’s fiscal year-end to June 30. OLSTEIN ALL CAP VALUE FUND 14 Olstein All Cap Value Fund Expense Example as of June 30, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any; and (2) ongoing costs, including management fees, distribution fees (12b-1), and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, January 1, 2013 – June 30, 2013. Actual Expenses The following table provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by a wire transfer, currently a $15 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15 annual maintenance fee and a $25 distribution fee.The following example includes, but is not limited to, management fees, distribution fees, fund accounting, custody and transfer agent fees.However, the following example does not include portfolio trading commissions and related expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The following table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. OLSTEIN ALL CAP VALUE FUND 15 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any.Therefore, the hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. All Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13 – 6/30/13 Actual Class C Adviser Class $8.32 Hypothetical (5% annual return before expenses) Class C Adviser Class $7.70 * Expenses are equal to the Fund’s annualized expense ratio of 2.29% and 1.54% for Class C and Adviser Class, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Allocation of Portfolio Assets as a percentage of investments June 30, 2013 OLSTEIN ALL CAP VALUE FUND 16 Olstein All Cap Value Fund Schedule of Investments as of June 30, 2013 COMMON STOCKS – 96.3% AEROSPACE & DEFENSE – 0.8% Shares Value United Technologies Corporation $ AIR FREIGHT & LOGISTICS – 1.0% FedEx Corp. AIRLINES – 2.9% Alaska Air Group, Inc. (a) Delta Air Lines, Inc. (a) Spirit Airlines Inc. (a) AUTO COMPONENTS – 1.2% Delphi Automotive PLC (b) Genuine Parts Company AUTO MANUFACTURERS – 0.5% General Motors Company (a) BEVERAGES – 2.7% The Coca–Cola Company Constellation Brands, Inc. – Class A (a) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY – 1.0% Charles River Laboratories International, Inc. (a) CAPITAL MARKETS – 2.5% The Charles Schwab Corporation Legg Mason, Inc. CHEMICALS – 1.6% E. I. du Pont de Nemours & Company The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 17 COMMON STOCKS – 96.3% – CONTINUED COMMERCIAL BANKS – 2.9% Shares Value BB&T Corporation $ City National Corporation U.S. Bancorp COMMERCIAL SERVICES & SUPPLIES – 4.1% ABM Industries, Incorporated Avery Dennison Corporation Korn/Ferry International (a) Towers Watson & Co. – Class A COMMUNICATIONS EQUIPMENT – 2.6% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS & PERIPHERALS – 4.2% Apple Inc. Diebold, Incorporated MICROS Systems, Inc. (a) NCR Corporation (a) Teradata Corporation (a) CONSUMER FINANCE – 2.6% American Express Company Equifax, Inc. MasterCard, Inc. – Class A CONTAINERS & PACKAGING – 0.9% Sonoco Products Company DIVERSIFIED FINANCIAL SERVICES – 1.3% Franklin Resources, Inc. E–COMMERCE – 1.2% eBay Inc. (a) The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 18 COMMON STOCKS – 96.3% – CONTINUED ELECTRONIC EQUIPMENT & INSTRUMENTS – 1.2% Shares Value Agilent Technologies, Inc. $ ENERGY EQUIPMENT & SERVICES – 1.8% National Oilwell Varco Inc. Schlumberger Limited (b) FOOD PRODUCTS – 2.2% Fairway Group Holdings Corp. (a) Hormel Foods Corporation The J. M. Smucker Company Sysco Corporation HEALTH CARE EQUIPMENT & SUPPLIES – 6.9% Baxter International Inc. Becton, Dickinson and Company CareFusion Corporation (a) Covidien PLC (b) DENTSPLY International Inc. Stryker Corporation Zimmer Holdings, Inc. HEALTH CARE PRODUCTS – 2.2% C.R. Bard, Inc. Johnson & Johnson HEALTH CARE PROVIDERS & SERVICES – 1.6% Henry Schein, Inc. (a) Quest Diagnostics Incorporated HOTELS & LEISURE – 1.2% International Game Technology HOUSEHOLD DURABLES – 2.5% Ethan Allen Interiors Inc. Harman International Industries, Incorporated The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 19 COMMON STOCKS – 96.3% – CONTINUED HOUSEHOLD DURABLES – 2.5% – continued Shares Value Newell Rubbermaid Inc. $ INDUSTRIAL CONGLOMERATES – 2.9% 3M Co. General Electric Company Teleflex Incorporated INSURANCE – 0.5% The Chubb Corporation MACHINERY – 6.4% Cummins Inc. Deere & Company Dover Corporation Ingersoll-Rand PLC (b) Regal-Beloit Corporation The Timken Company Xylem Inc. MANAGEMENT CONSULTING SERVICES – 1.3% ABB Limited – ADR (b) MEDIA – 0.9% The Walt Disney Company MISCELLANEOUS MANUFACTURING – 1.9% Pentair Ltd. (b) Smith & Wesson Holding Corporation (a) MULTILINE RETAIL – 2.6% Kohls Corporation Macy’s, Inc. OIL & GAS – 2.0% Apache Corporation The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 20 COMMON STOCKS – 96.3% – CONTINUED OIL & GAS – 2.0% – continued Shares Value Exxon Mobil Corporation $ PHARMACEUTICALS – 1.5% Abbott Laboratories Zoetis Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT – 1.6% Jones Lang LaSalle, Incorporated RECREATIONAL VEHICLES – 1.0% Thor Industries, Inc. RESTAURANTS – 0.7% McDonald’s Corporation SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 5.6% Analog Devices, Inc. Entegris Inc. (a) Intel Corporation Microsemi Corporation (a) Teradyne, Inc. (a) Vishay Intertechnology, Inc. (a) SOFTWARE – 1.6% Microsoft Corporation SPECIALTY RETAIL – 9.1% Bed Bath & Beyond, Inc. (a) Big Lots, Inc. (a) Express, Inc. (a) Lowe’s Companies, Inc. PetSmart, Inc. Ross Stores, Inc. Staples, Inc. The TJX Companies, Inc. Vitamin Shoppe, Inc. (a) The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 21 COMMON STOCKS – 96.3% – CONTINUED TEXTILES, APPAREL & LUXURY GOODS – 3.1% Shares Value Cintas Corporation $ Coach, Inc. VF Corporation TOTAL COMMON STOCKS (Cost $471,602,417) SHORT–TERM INVESTMENTS – 3.8% MONEY MARKET MUTUAL FUNDS (c) – 3.8% Fidelity Institutional Money Market Portfolio – Class I, 0.08% Invesco Short-Term Investments Trust Liquid Assets Portfolio – Institutional Shares, 0.09% TOTAL SHORT-TERM INVESTMENTS (Cost $22,568,820) TOTAL INVESTMENTS – 100.1% (Cost $494,171,237) LIABILITIES IN EXCESS OF OTHER ASSETS – (0.1)% ) TOTAL NET ASSETS – 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 22 (THIS PAGE INTENTIONALLY LEFT BLANK.) 23 Olstein All Cap Value Fund Statement of Assets and Liabilities as of June 30, 2013 Assets: Investments, at value (cost $494,171,237) $ Cash Receivable for securities sold Receivable for capital shares sold Dividends and interest receivable Other assets Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Payable to Investment Manager (See Note 5) Distribution expense payable Payable for shareholder servicing and accounting costs Payable for administrative expense Payable for professional fees Payable for trustees’ fees and expenses Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net investment loss ) Accumulated net realized loss on investments sold ) Net unrealized appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 24 CLASS C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption (may be subject to contingent deferred sales charge) price per share $ ADVISER CLASS: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 25 Olstein All Cap Value Fund Statement of Operations For the Year Ended June 30, 2013 Investment Income: Dividend income $ Interest income Total investment income Expenses: Investment management fee (See Note 5) Distribution expense – Class C (See Note 6) Distribution expense – Adviser Class (See Note 6) Shareholder servicing costs Administration fee Professional fees Trustees’ fees and expenses Accounting costs Federal and state registration Custody fees Reports to shareholders Other Total expenses Net investment loss ) Realized and Unrealized Gain on Investments: Realized gain on investments Change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 26 Olstein All Cap Value Fund Statements of Changes in Net Assets For the For the Year Ended Year Ended June 30, 2013 June 30, 2012 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) Net decrease in net assets resulting from Fund share transactions (Note 7) ) ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 27 Olstein All Cap Value Fund Financial Highlights Class C For the For the For the For the For the Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Distributions from net realized gain on investments — ) Net Asset Value – End of Period $ Total Return++ % )% Ratios (to average net assets)/ Supplemental Data: Expenses % Net investment loss )% )% )% )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ ++ Total returns do not reflect any deferred sales charge for Class C Shares. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 28 Olstein All Cap Value Fund Financial Highlights Adviser Class For the For the For the For the For the Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value – Beginning of Period $ Investment Operations: Net investment income (loss)(1) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Distributions from net realized gain on investments — ) Net Asset Value – End of Period $ Total Return % )% Ratios (to average net assets)/ Supplemental Data: Expenses % Net investment income (loss) % % )% )% % Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 29 (THIS PAGE INTENTIONALLY LEFT BLANK.) 30 OLSTEIN STRATEGIC OPPORTUNITIES FUND 32 Letter to Shareholders 41 Expense Example 43 Schedule of Investments 48 Statement of Assets and Liabilities 50 Statement of Operations 51 Statements of Changes in Net Assets 52 Financial Highlights OLSTEIN STRATEGIC OPPORTUNITIES FUND 31 OLSTEIN STRATEGIC OPPORTUNITIES FUND Letter to Shareholders DEAR FELLOW SHAREHOLDERS: During the fiscal year ended June 30, 2013, Class A shares (load-waived) of the Olstein Strategic Opportunities Fund had a return of 32.33%, compared to total returns of 25.61% and 20.60% for the Russell 2500™ Index and S&P 500® Index, respectively.For the first six months of 2013, Class A shares (load-waived) of the Olstein Strategic Opportunities Fund increased 18.81%, compared to total returns of 15.42% and 13.82% for the Russell 2500®Index and S&P 500® Index, respectively. MARKET OUTLOOK While a greatly improved economy, with significant progress in the housing and automobile sectors and employment market, has driven the market’s performance over the past twelve months, we also recognize that the Federal Reserve’s extraordinary monetary stimulus over the past four years has contributed substantially to the market’s strong rebound from its March 2009 lows.Towards the end of the Fund’s fiscal year on June 19, 2013, Ben Bernanke signaled that, as a result of the improvements in the economy, the Federal Reserve would begin the long process of reducing its extraordinary monetary stimulus program. The performance data quoted represents past performance and does not guarantee future results.The Olstein Strategic Opportunities Fund Class A return as of 6/30/13 for the one-year period, five-year period, and since inception (11/1/06), assuming deduction of the maximum Class A sales charge of 5.50% was 25.00%, 11.77% and 5.84%, respectively.Per the Fund’s 10/31/12 prospectus, the Fund’s gross expense ratio was 1.98%, and the net expense ratio was 1.60% after the contractual expense waiver and/or reimbursement.The contractual expense waiver shall remain in effect until at least October 28, 2013.Expense ratios for other share classes will vary.Performance for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end, please visit our website at www.olsteinfunds.com. OLSTEIN STRATEGIC OPPORTUNITIES FUND 32 While investors may have had a negative reaction to this news, we expect that after an initial period of digesting the Fed’s decision regarding monetary stimulus, equities will not only become the investment of choice going forward (at the expense of fixed income investments), but that investors will favor the equities of financially strong companies with stable or growing free cash flow.Reacting to the Fed’s recent announcement, many analysts, investors and press remain too focused on short-term market movements at the expense of understanding those factors important to long-term company valuations. Against the improving economic backdrop which has motivated the Fed’s announcement, we believe investors can find viable opportunities by focusing on three primary, company-specific factors: (1) a commitment to maintain a strong financial position as evidenced by a solid balance sheet; (2) an ability to generate sustainable free cash flow; and (3) management that intelligently deploys cash balances and free cash flow from operations to increase returns to shareholders.We further believe that by prioritizing these company-specific factors we will continue to invest in companies that are positioned to compete more advantageously as economic growth accelerates. PORTFOLIO AND PERFORMANCE REVIEW At June 30, 2013, the Fund’s portfolio consisted of 50 holdings with an average weighted market capitalization of $2.67 billion.Throughout the reporting period ended June 30, 2013, we continued to modify the portfolio to maintain what we believed was the appropriate defensive posture in light of market volatility, while at the same time, capitalizing on that volatility to take advantage of compelling buying opportunities in what we believe are well-run, well-capitalized companies selling at significant discounts to our determination of their intrinsic value. During the fiscal year, the Fund initiated positions in twenty companies and strategically added to established positions in another nine companies.Positions initiated during the reporting period include: Alaska Air Group, Arctic Cat Inc., AVX Corp., Big Lots Inc., Charles River Laboratories, City National Corp., Culp Inc., Diebold Inc., Ethan Allen Interiors, Express Inc., Fairway Group Holdings, International Game Technology, Littelfuse Inc., Micros Systems Inc., Miller Industries, Regal-Beloit Corp., Sensient Technologies Corp., Thor Industries, Vishay Intertechnology and Vitamin Shoppe Inc. During the fiscal year the Fund eliminated its holdings in nine companies and strategically reduced its holdings in another five companies.The Fund eliminated or reduced its holdings in companies that either reached our valuation levels or where changing conditions or new information resulted, in our opinion, in additional risk and/or reduced appreciation potential.We redeployed OLSTEIN STRATEGIC OPPORTUNITIES FUND 33 proceeds from such sales into opportunities that we believe offer a more favorable risk/reward profile.Positions eliminated during the year include: Brady Corporation, Constellation Brands, CTS Corp., Hanesbrands Inc., Life Technologies Corp., Sealed Air Corp., Snap-On Inc., Stein Mart Inc., and Xerox Corp. Our Laggards The biggest detractors from performance during the fiscal year include document management services company, Xerox Inc., technical services company, Mistras Group, home furnishing company, Ethan Allen Interiors, apparel company Maidenform Brands, and application software company, Micros Systems.At the close of the fiscal year the Fund continued to hold Mistras Group, Ethan Allen Interiors, Maidenform Brands and Micros Systems. Our Leaders Notable gainers in the Fund’s portfolio during the reporting period, include beverage company Constellation Brands, basic apparel company, Hanesbrands, automotive parts supplier, Dorman Products, low-fare airline service provider, Spirit Airlines and medical technology company, Life Technologies.During the fiscal year, the Fund sold its positions in Constellation Brands, Hanesbrands, and Life Technologies Corp., as the stocks of these companies reached our valuations.At the close of the fiscal year, the Fund continued to hold Dorman Products and Spirit Airlines. REVIEW OF ACTIVIST HOLDINGS As of June 30, 2013, the Fund was invested in seven activist situations, which represented approximately 19% of the Fund’s equity investments and four of its top ten holdings.In general, these situations fit our definition of an activist investment where an outside investor, usually a hedge fund, private equity investor, or Olstein Capital Management seeks to influence company management to adopt strategic alternatives that we expect to unlock greater shareholder value. The Fund’s activist holdings as of June 30, 2013 include electronic equipment company, Harman International Industries, gaming company, International Game Technology, money management firms, Janus Capital Group and Legg Mason Inc., application software company, Micros Systems, information technology services company, NCR Corp., and machine tool company, Timken Company.We continue to monitor the progress of the activist investors involved in these situations as they work to increase shareholder value through a specific plan for improving each company’s results.While each investment is at a different strategic stage, we believe the actions that have OLSTEIN STRATEGIC OPPORTUNITIES FUND 34 been proposed or implemented should increase shareholder value through improved future operating results. With each of our activist situations, one of the most important variables we consider, especially during tough economic times, is “how long do we expect it to take for this company to improve its operations and results?”Although we know from experience that successful turnarounds don’t happen overnight, we do expect specific improvements in operations to occur within a defined period of time (two years or less) notwithstanding the economic environment.Although a turnaround process may not be in full swing, if a company has adopted what we believe is the right strategy to increase shareholder value within two years, we are willing to wait beyond two years for operating results to start to improve if we are being sufficiently rewarded for the risk, and if our ongoing analysis of the company’s financial statements tell us the company is headed in the right direction. FOCUSING ON VALUATIONS AND REQUIRED DISCOUNTS With returns from small- and mid-sized companies leading the overall market since the market lows of March 2009, many pundits have begun to question the staying power of the strong rally in small- to mid-capitalization stocks.For these commentators, the Fed’s recent announcement that it would begin the long process of reducing its extraordinary monetary stimulus program signals a potential concern for future small- to mid-cap equity returns.According to this line of thinking, the equities of small- to mid-cap companies, typically more volatile than those of their larger capitalization peers, are likely to decrease more than large cap stocks if the market takes a downward turn. As we consider these nervous predictions for the equities of small- to mid-sized companies, we are reminded of the importance of maintaining a proper perspective when investing in equities.In today’s environment, we believe it is critical that investors understand the difference between short-term market movements, price volatility and the risk of permanent loss of capital.We also think it is equally important that investors recognize that overall market forecasts hold little value for us.Instead of reacting to predictions of market movements we seek to reduce the risk of the permanent impairment of capital by assessing a company’s business risk and by buying stocks at a significant discount to our determination of a company’s value. ASSESSING BUSINESS RISK Instead of focusing on short-term price movements of a company’s common stock, we believe it is more important to develop a thorough understanding of company operations, its strategy and the effectiveness of its management team OLSTEIN STRATEGIC OPPORTUNITIES FUND 35 as stewards of the company’s capital.This is especially true for the type of small- to mid-sized companies that we tend to identify as viable investment opportunities – companies that face unique strategic choices, challenges, or problems, often due to Wall Street’s constant pressure for growth. If a company was privately owned and had no public market price, the owners would not be assessing the value of the business on a daily, monthly or quarterly basis.Private owners of commercial enterprises assess risk on the basis of losing money on operations, not as to whether or not they would be forced to sell it at an inopportune time.We approach our assessment of business risk in the same manner – by focusing on how the company’s operations generate free cash flow as well as those factors that we believe are likely to impact future free cash flow. For small- to mid-sized companies, we are less concerned with overall market volatility and more concerned with predictability of sustainable free cash flow.One of our most important jobs is to develop a thorough understanding of how a company’s operations generate sustainable free cash flow during growing, stagnant or deteriorating economic conditions.During the recent recession, companies that focused on improving working capital management and operating efficiencies to deliver free cash flow not only produced a higher quality of earnings, but also gained a valuable long term perspective on their business.By optimizing cash flow from operations during a recession, management teams honed company operations to make more intelligent internal investment decisions that are likely, in our opinion, to continue to produce greater earnings and cash flow during the economic recovery. THE IMPORTANCE OF BUYING AT A DISCOUNT We attempt to capitalize on market fluctuations by buying stocks at what we believe to be bargain prices created by short-term issues that are either cyclical in nature, the result of short-term problems, the reaction to negative market psychology, or just plain investor misperception.In light of overall market predictions, we are not particularly concerned as to whether or not recent purchases are currently underperforming the market or may continue to underperform for the next quarter.We believe the sustainability of a company’s ability to generate free cash flow strengthens our conviction to ride out periods in which our stocks are working through what we believe are temporary problems and negative market psychology, or just plain misperception. When managing the risk of the Fund’s portfolio, we concern ourselves with the probability of loss over three to five year periods.We manage the overall risk on a stock-by-stock basis as we build the portfolio.First and foremost, we seek to mitigate risk by buying stocks at prices, which in our opinion, have a low probability of selling for a price substantially lower two years later, than OLSTEIN STRATEGIC OPPORTUNITIES FUND 36 the price we are currently paying.Thus, we attempt to reduce such downside risk by purchasing companies at prices which we believe already incorporate short-term negativity. More importantly, since our process seeks to accurately estimate sustainable future free cash flows, we are always concerned that our estimates are too optimistic and thus our valuations three to five years hence become unrealistic.To mitigate the impact of incorrect valuations or investing in a classic “value trap,” we seek to buy companies selling at a significant discount to our determination of their intrinsic value.By buying companies at a 30% or greater discount to our determination of their intrinsic value, we seek to mitigate the effects of additional price deterioration when we are wrong. CONCLUDING THOUGHTS As investors, we remind you that our challenge is to develop a thorough understanding of how a company’s operations can generate sustainable free cash flow over a complete business cycle – during growing, stagnant, or deteriorating economic conditions.We seek to identify companies with a unique business model, a competitive edge and strong understanding of the markets in which they compete since we believe such companies are usually in a much better position to weather the dynamics of a slow-growth environment than their weaker competitors.We also believe it is important to identify those companies that not only have focused their priorities in the face of a sluggish economic recovery but have also identified options that can create a substantial strategic advantage for an acceleration of economic growth that we believe could happen in the near future. We continue to invest our money alongside yours, value your trust and thank you for your perseverance.We look forward to writing to you again at the close of the next quarter and remind you that we are working diligently to achieve the Fund’s investment objectives. Sincerely, Eric R. Heyman Robert A. Olstein Co-Portfolio Manager Chairman, Chief Investment Officer and Co-Portfolio Manager OLSTEIN STRATEGIC OPPORTUNITIES FUND 37 The above represents the opinion of the Manager, and is not intended to be a forecast of future events, a guarantee of future results, or investment advice.The references to securities are not buy or sell recommendations, but are intended to be descriptive examples of the Fund’s investment philosophy and are subject to change.Do not make investments based on the securities referenced above.For a complete listing of the Fund’s holdings, refer to Schedule of Investments starting on page 43. This information should be preceded or accompanied by a current prospectus, which contains more complete information, including investment objectives, risks, charges and expenses of The Olstein Funds, and should be read carefully before investing.A current prospectus may be obtained by calling (800) 799-2113 or visiting The Olstein Funds’ website at www.olsteinfunds.com. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.There is no assurance that the Fund will achieve its investment objective. An investment in a portfolio containing small- and mid-cap companies is subject to additional risks, as the share prices of small- and mid-cap companies are often more volatile than those of larger companies due to several factors, including limited trading volumes, products, financial resources, management inexperience and less publicly available information.The activist strategy invests in stocks of underperforming companies and any shareholder activism might not result in a change in performance or corporate governance.These stocks could also experience less liquidity and higher share price and trading volume volatility than stocks of other companies. The Russell 2500® Index is an unmanaged index created by The Russell Investment Group.The Russell 2500® Index is constructed to provide a comprehensive and unbiased barometer for the small to mid-cap segment and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small to mid-cap opportunity set.The Russell 2500® Index includes the smallest 2500 securities in the Russell 3000® Index.Investors cannot actually make investments in either index. The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that includes a representative sample of 500 leading companies in leading industries of the U.S. economy and is considered to represent the U.S. stock market performance in general.The Russell 3000® Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization, and represents approximately 98% of the investable U.S. Equity market.Investors cannot actually make investments in either index. Not FDIC-insured / Not bank-guaranteed / May lose value. Distributed by Olstein Capital Management, L.P.Member FINRA. OLSTEIN STRATEGIC OPPORTUNITIES FUND 38 Comparison of the Change in Value of a Hypothetical $10,000 Investment from the Fund’s Class A Inception through the Fiscal Year End of 6/30/13.The returns listed in the table do not reflect the deduction of taxes on reinvested dividends. Average Annual Total Returns 1 Year 5 Year Inception+ Olstein Strategic Opportunities – Class A (without Load)(1) 32.33% 13.03% 6.74% Olstein Strategic Opportunities – Class A (Load Adjusted)(1) 25.00% 11.77% 5.84% Russell 2500® Index(2) 25.61% 9.21% 6.51% S&P 500® Index(3) 20.60% 7.01% 4.69% + Commencement of operations was November 1, 2006. Assumes reinvestment of dividends and capital gains.Reflects the effect of the maximum sale load charge of 5.50% in load adjusted return.Past performance is not necessarily indicative of future results.Investment returns and principal values may fluctuate, so that, when redeemed, shares may be worth more or less than their original cost. The Russell 2500® Index measures the performance of the 2,500 smallest companies in the Russell 3000® Index.Russell 2500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investments in the index, and thus represents a “gross return.” S&P 500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investment in the index, and thus represents a “gross return.” OLSTEIN STRATEGIC OPPORTUNITIES FUND 39 Comparison of the Change in Value of a Hypothetical $10,000 Investment from the Fund’s Class C Inception through the Fiscal Year End of 6/30/13.The line chart does not reflect any applicable Contingent Deferred Sales Charge.The returns listed in the table do not reflect the deduction of taxes on reinvested dividends. Average Annual Total Returns 1 Year 5 Year Inception+ Olstein Strategic Opportunities – Class C(1) 30.36% 12.19% 5.99% Russell 2500® Index(2) 25.61% 9.21% 6.51% S&P 500® Index(3) 20.60% 7.01% 4.69% + Commencement of operations was November 1, 2006. Assumes reinvestment of dividends and capital gains.Also includes all expenses at the end of each period and assumes the deduction of the appropriate CDSC as if an investor had redeemed at the end of the one year period, and thus represents a “net return.”The CDSC is based on the lesser of the original purchase price or the value of such shares at the time of redemption.Past performance is not necessarily indicative of future results.Investment returns and principal values may fluctuate, so that, when redeemed, shares may be worth more or less than their original cost. The Russell 2500® Index measures the performance of the 2,500 smallest companies in the Russell 3000® Index.Russell 2500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investments in the index, and thus represents a “gross return.” S&P 500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investment in the index, and thus represents a “gross return.” OLSTEIN STRATEGIC OPPORTUNITIES FUND 40 Olstein Strategic Opportunities Fund Expense Example as of June 30, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any; and (2) ongoing costs, including management fees, distribution fees (12b-1), and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, January 1, 2013 – June 30, 2013. Actual Expenses The following table provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by a wire transfer, currently a $15 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15 annual maintenance fee and a $25 distribution fee.The following example includes, but is not limited to, management fees, distribution fees, fund accounting, custody and transfer agent fees.However, the following example does not include portfolio trading commissions and related expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The following table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. OLSTEIN STRATEGIC OPPORTUNITIES FUND 41 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any.Therefore, the hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Strategic Opportunities Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13 – 6/30/13 Actual Class A $8.68 Class C Hypothetical (5% annual return before expenses) Class A $8.00 Class C * Expenses are equal to the Fund’s annualized expense ratio of 1.60% and 2.35% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 181/365. Allocation of Portfolio Assets as a percentage of investments June 30, 2013 OLSTEIN STRATEGIC OPPORTUNITIES FUND 42 Olstein Strategic Opportunities Fund Schedule of Investments as of June 30, 2013 COMMON STOCKS – 96.7% AIRLINES – 4.9% Shares Value Alaska Air Group, Inc. (a) $ Spirit Airlines Inc. (a) AUTO COMPONENTS – 2.5% Dorman Products, Inc. Miller Industries, Inc. BIOTECHNOLOGY – 2.4% Charles River Laboratories International, Inc. (a) CAPITAL MARKETS – 5.8% Janus Capital Group Inc. Legg Mason, Inc. CHEMICALS – 2.4% Sensient Technologies Corporation COMMERCIAL BANKS – 0.4% City National Corporation COMMERCIAL SERVICES & SUPPLIES – 6.9% ABM Industries, Incorporated Avery Dennison Corporation Korn/Ferry International (a) Team, Inc. (a) COMPUTERS & PERIPHERALS – 5.7% Diebold, Incorporated MICROS Systems, Inc. (a) NCR Corporation (a) CONSTRUCTION & ENGINEERING – 1.7% Aegion Corp. (a) The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 43 COMMON STOCKS – 96.7% – continued CONSUMER SERVICES – 1.1% Shares Value Hillenbrand, Inc. $ ELECTRONIC COMPONENTS – 2.3% AVX Corporation Littelfuse, Inc. ELECTRONIC EQUIPMENT & INSTRUMENTS – 1.3% Measurement Specialties, Inc. (a) FOOD PRODUCTS – 1.6% Fairway Group Holdings Corp. (a) HEALTH CARE EQUIPMENT & SUPPLIES – 1.7% CareFusion Corporation (a) DENTSPLY International Inc. HOTELS & LEISURE – 1.5% International Game Technology HOUSEHOLD DURABLES – 5.9% Ethan Allen Interiors Inc. Harman International Industries, Incorporated INDUSTRIAL CONGLOMERATES – 3.8% Standex International Corporation Teleflex Incorporated MACHINERY – 4.0% Columbus McKinnon Corporation (a) Regal-Beloit Corporation The Timken Company MISCELLANEOUS MANUFACTURING – 3.3% Smith & Wesson Holding Corporation (a) The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 44 COMMON STOCKS – 96.7% – continued MULTILINE RETAIL – 2.7% Shares Value Macy’s, Inc. $ PAPER & FOREST PRODUCTS – 1.8% Schweitzer-Mauduit International, Inc. PROFESSIONAL SERVICES – 1.9% Mistras Group, Inc. (a) REAL ESTATE MANAGEMENT & DEVELOPMENT – 3.6% Jones Lang LaSalle, Incorporated RECREATIONAL VEHICLES – 3.7% Arctic Cat Inc. Thor Industries, Inc. SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 10.0% Entegris Inc. (a) Microsemi Corporation (a) Teradyne, Inc. (a) Vishay Intertechnology, Inc. (a) SPECIALTY RETAIL – 8.4% Big Lots, Inc. (a) Express, Inc. (a) The Finish Line, Inc. – Class A Vitamin Shoppe, Inc. (a) TEXTILES, APPAREL & LUXURY GOODS – 5.4% Culp, Inc. Maidenform Brands, Inc. (a) Rocky Brands, Inc. TOTAL COMMON STOCKS (Cost $43,796,573) The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 45 SHORT–TERM INVESTMENTS – 2.9% MONEY MARKET MUTUAL FUNDS (b) – 2.9% Shares Value Fidelity Institutional Money Market Portfolio – Class I, 0.08% $ Invesco Short-Term Investments Trust Liquid Assets Portfolio – Institutional Shares, 0.09% TOTAL SHORT-TERM INVESTMENTS (Cost $1,641,376) TOTAL INVESTMENTS – 99.6% (Cost $45,437,949) OTHER ASSETS IN EXCESS OF LIABILITIES – 0.4% TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 46 (THIS PAGE INTENTIONALLY LEFT BLANK.) 47 Olstein Strategic Opportunities Fund Statement of Assets and Liabilities as of June 30, 2013 Assets: Investments, at value (cost $45,437,949) $ Receivable for securities sold Receivable for capital shares sold Dividends and interest receivable Other assets Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Payable to Investment Manager (See Note 5) Distribution expense payable Payable for professional fees Payable for trustees’ fees and expenses Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net investment loss ) Accumulated net realized gain on investments sold Net unrealized appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 48 CLASS A: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Maximum offering price per share $ CLASS C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption (may be subject to contingent deferred sales charge) price per share $ The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 49 Olstein Strategic Opportunities Fund Statement of Operations For the Year Ended June 30, 2013 Investment Income: Dividend income $ Interest income Total investment income Expenses: Investment management fee (See Note 5) Distribution expense – Class A (See Note 6) Distribution expense – Class C (See Note 6) Shareholder servicing costs Federal and state registration Professional fees Accounting costs Administration fee Trustees’ fees and expenses Custody fees Reports to shareholders Other Total expenses Expense reimbursement by Investment Manager (See Note 5) ) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments: Realized gain on investments Change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 50 Olstein Strategic Opportunities Fund Statements of Changes in Net Assets For the For the Year Ended Year Ended June 30, 2013 June 30, 2012 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) Net increase in net assets resulting from Fund share transactions (Note 7) Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 51 Olstein Strategic Opportunities Fund Financial Highlights Class A For the For the For the For the For the Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Net Asset Value – End of Period $ Total Return++ % )% % % )% Ratios (to average net assets)/ Supplemental Data: Ratio of expenses: Before expense waiver and/or reimbursement % After expense waiver and/or reimbursement % Ratio of net investment loss: Before expense waiver and/or reimbursement )% )% )% )% )% After expense waiver and/or reimbursement )% )% )% )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ ++ Total returns do not reflect any sales charge for Class A Shares. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 52 Olstein Strategic Opportunities Fund Financial Highlights Class C For the For the For the For the For the Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Net Asset Value – End of Period $ Total Return++ % )% % % )% Ratios (to average net assets)/ Supplemental Data: Ratio of expenses: Before expense waiver and/or reimbursement % After expense waiver and/or reimbursement % Ratio of net investment loss: Before expense waiver and/or reimbursement )% )% )% )% )% After expense waiver and/or reimbursement )% )% )% )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ ++ Total returns do not reflect any deferred sales charge for Class C Shares. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 53 The Olstein Funds Notes to Financial Statements 1 Description of the FundsThe Olstein Funds (the “Trust”), a Delaware statutory trust organized on March 31, 1995, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company.The Trust consists of two series of shares, the Olstein All Cap Value Fund (“All Cap Value Fund”) and the Olstein Strategic Opportunities Fund (“Strategic Fund”) (collectively, the “Funds”).Each Fund is a diversified investment management company.The primary investment objective of each Fund is long-term capital appreciation with a secondary objective of income.The All Cap Value Fund commenced investment operations on September 21, 1995 and the Strategic Fund commenced operations on November 1, 2006. The All Cap Value Fund issued a second class of shares, Adviser Class shares, and renamed the initial class as Class C shares on September 1, 1999. The Adviser Class shares were initially sold on September 21, 1999 and are subject to expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6. The Class C shares are subject to a contingent deferred sales charge (“CDSC”) for redemptions in accordance with the All Cap Value Fund’s prospectus, and expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6. The maximum CDSC is 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption for Class C shares within one year of purchase. The Strategic Fund offers Class A and Class C shares, which are subject to expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6.Class A shares have a maximum front-end sales charge of 5.50% that is included in the offering price of the Class A shares.The Class C shares are subject to a CDSC for redemptions within one year of purchase in accordance with the Strategic Fund’s prospectus.The maximum CDSC is 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption. 2 Significant Accounting PoliciesThe following is a summary of the significant accounting policies of the Funds: THE OLSTEIN FUNDS 54 Security Valuation.The Funds’ securities, except short-term investments with maturities of 60 days or less at the time of purchase and securities traded on a national securities exchange or reported on the NASDAQ NMS and Small Cap exchanges, are valued at their fair value as determined by their last sale price in the principal market in which these securities are normally traded.Lacking any sales, the security is valued at the mean between the closing bid and ask price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Short-term investments with remaining maturities of 60 days or less at the time of purchase are valued at amortized cost, which approximates fair value, unless the Funds’ Board of Trustees determines that this does not represent fair value.The value of all other securities, for which no quotations are readily available, is determined in good faith by, or under procedures approved by, the Board of Trustees.The Board has adopted specific procedures for valuing portfolio securities and delegated the implementation of these procedures to Olstein Capital Management, L.P. (“Olstein” or the “Investment Manager”).The procedures authorize the Investment Manager to make all necessary determinations regarding the fair value of a portfolio security and to report such determinations to the Board of Trustees.The Funds use independent pricing services to assist in pricing portfolio securities. The Trust has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. THE OLSTEIN FUNDS 55 Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ net assets as of June 30, 2013: Level 1 Level 2 Level 3 Total All Cap Value Fund Equity Consumer Discretionary $ $
